FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Euro Solar Parks, Inc. (Exact name of registrant as specified in its charter) 354 Route 17 South, Ste. 23 Upper Saddle River, N.J.07458 (Company Address) 917-868-6825 (phone) Nevada 26-3866816 (State or other jurisdiction of incorporation Or organization) (I.R.S. Employer Identification No.) Agent For Service: Laughlin Associates, Inc. 2533 N. Carson Street Carson City, NV 89706, USA Phone: +1 (775) 883-8484 Fax: +1 (775) 883-4874 Web: www.laughlinusa.com Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 63,451,000 common shares issued and outstanding as of August 12, 2011. 1 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS C O N T E N T S PAGE FINANCIAL STATEMENTS: Consolidated Balance Sheets (Unaudited) as of June 30, 2011 and December 31, 2010 F-1 Consolidated Statements of Operations (Unaudited) for the three months ended June 30, 2011 and 2010 F-2 Consolidated Statements of Operations (Unaudited) for the six months ended June 30, 2011 and 2010 and for the period from October 21, 2008 (Inception) to June 30, 2011 F-3 Consolidated Statement of Stockholders’ Equity (Deficit) (Unaudited) for the period from October 21, 2008 (Inception) to June 30, 2011 F-4 Consolidated Statements of Cash Flows (Unaudited) for the six months ended June 30, 2011 and 2010 and for the period from October21, 2008 (Inception) to June 30, 2011 F-5 Notes to the Consolidated Financial Statements F-6-F-10 2 EURO SOLAR PARKS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (UNAUDITED) JUNE 30, 2, 2010 ASSETS June 30, 2011 December 31, 2010 CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expenses Total Current Assets PROPERTY Land for development NET PROPERTY TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses - related party Notes payable - related party Note payable - investor -0- Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock, $.001 par value, 100,000,000 shares authorized, 62,187,000 shares issued and outstanding Additional paid-in capital Cumulative translation adjustment ) ) Deficit accumulated during the development stage ) ) STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. F-1 EURO SOLAR PARKS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED JUNE 30, 2 For the Three For the Three Months Ended Months Ended June 30, 2011 June 30, 2010 REVENUE Sales $
